Citation Nr: 0831478	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  01-05 591	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis at L4-L5, disc herniation and L3 radiculopathy, 
currently rated 40 percent disabling. 

2.  Entitlement to an increased (compensable) evaluation for 
sarcoidosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1963 to July 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2000 rating decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran appeared at a video conference hearing before the 
undersigned in April 2004.  A transcript of this hearing is 
contained in the claims folder. 

In September 2004, the Board remanded this appeal for 
additional development.  The case has been returned to the 
Board for further consideration.  

A Report of Contact dated in May 2006 shows that the veteran 
raised the issue of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities (TDIU).  The veteran further stated that if TDIU 
were granted, he would drop his remaining claims.  Private 
medical records contain statements indicating that the 
veteran is unemployable.  This issue is referred to the 
agency of original jurisdiction (AOJ) for initial 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In a June 2005 letter the Social Security Administration 
(SSA) notified the veteran that he had been awarded SSA 
disability benefits.  Unfortunately, a copy of the SSA 
decision is not contained in the claims folder and the 
medical records relied on to reach this decision have also 
not been obtained.  VA is obligated to obtain the SSA 
decision and relevant supporting documents.  Murincsak v. 
Derwinski, 2 Vet.App. 363, 372 (1992).

The September 2004 remand also requested that the veteran be 
scheduled for a VA examination of his sarcoidosis, to include 
pulmonary function testing.  This was accomplished in 
November 2004.  However, private medical records dated from 
2006 to 2007 show that the veteran was seen on many occasions 
for shortness of breath related to sarcoidosis.  Possible 
skin manifestations were noted, and he was reported to be 
taking corticosteroids.  These records provide evidence that 
the disability has worsened since the last examination.  VA 
has an obligation to provide an examination when there is 
evidence that the disability has worsened.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997). 

Records from Dr. G.B. Neal dated in November 2005 note that 
the veteran had bladder problems.  An opinion is needed as to 
whether the bladder symptoms are manifestations of the 
service connected back disability.  

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008).

The veteran has not received specific VCAA notice that he 
should substantiate his claims with evidence of their impact 
on his daily life; or that some of the rating criteria for 
his back disability require specific ranges of motion.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
that tells him he can substantiate his 
claim with evidence of its impact on his 
daily life and work and that informs him 
of the rating criteria for the 
disabilities at issue.

2.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

3.  The veteran should be afforded a VA 
pulmonary examination to determine the 
current severity of his sarcoidosis.  All 
indicated tests and studies should be 
conducted, including pulmonary function 
testing sufficient to evaluate the 
veteran under the applicable rating code.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

The examiner should also note whether 
sarcoidosis is manifested by cor 
pulmonale, cardiac involvement with 
congestive heart failure, night sweats, 
fever, weight loss, or systemic high 
doses or chronic low doses of 
corticosteroids for control.

4.  The veteran should be afforded a VA 
examination of his skin in order to 
determine the nature and extent of any 
manifestations attributable to 
sarcoidosis.  All indicated tests and 
studies should be conducted, and the 
claims folder should be made available to 
the examiner for review before the 
examination. 

5.  The veteran should be afforded a VA 
neurologic examination to obtain an 
opinion as to whether there is current 
bladder disability as a neurologic 
manifestation of the back disability.  
All necessary tests and studies should be 
completed.  The claims folder should be 
made available to the examiner for review 
before the examination.  After the 
completion of the examination, the 
examiner should answer the following 
questions: 1) Does the veteran currently 
have a chronic bladder disability that is 
as likely as not a manifestation of the 
service connected back disability? 2) Are 
there other neurologic manifestations of 
the back disability? The reasons and 
bases for the opinions should be 
included. 

6.  After all other claims have been 
considered, if a TDIU is granted, the 
veteran should be contacted in order to 
clarify whether he wishes to continue his 
appeal.  If so, and any benefit sought on 
appeal, remains denied, a supplemental 
statement of the case should be issued.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

